Name: Political and Security Committee Decision (CFSP) 2015/957 of 17 June 2015 on the acceptance of third States' contributions to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/2/2015)
 Type: Decision
 Subject Matter: cooperation policy;  politics and public safety;  Europe;  America;  European construction
 Date Published: 2015-06-20

 20.6.2015 EN Official Journal of the European Union L 156/23 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/957 of 17 June 2015 on the acceptance of third States' contributions to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 10 thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2014/486/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of contributions to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) by third States. (2) The Civilian Operations Commander recommended that the PSC accept the proposed contributions from Canada and the Kingdom of Norway to EUAM Ukraine and to consider the contributions as significant. (3) Canada and the Kingdom of Norway should be exempted from financial contributions to the budget of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contributions from Canada and the Kingdom of Norway to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) are accepted and are considered to be significant. 2. Canada and the Kingdom of Norway are exempted from financial contributions to the budget of EUAM Ukraine. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42.